Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimers filed 04 November 2021 are approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention May ‘019 not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-16, 18-19, 21-23, 25-29, and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over May (US 2014/0227019 hereinafter May ‘019) in view of Stenton (US 8342765).
Regarding claim 30, May ‘019 teaches a dispenser for dispensing a flowable material, the dispenser comprising: a container (10) having an outer wall (16) and membrane (34) collectively defining a first chamber (18) configured to contain the flowable material, the container having a distal end, the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane; and a fracturing mechanism (46) operably connected to the container.

Stenton teaches a fracturing mechanism that has a first extending member (121) and a second extending member (121), the first extending member and the second extending member positioned on the container in opposed relation (Fig. 1), the first extending member and the second extending member extending past the distal end of the container (Fig. 4), each extending member having a projection (124) positioned proximate a plug (112), wherein in response to deflection of the extending members towards one another, the projections deflect the outer wall proximate the plug to create an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism that has a first extending member and a second extending member, the first extending member and the second extending member positioned on the container in opposed relation, the first extending member and the second extending member extending past the distal end of the container, each extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending members towards one another, the projections deflect the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane .
Claim(s) 1-5, 8-16, 18-19, 21-23, 25-29, and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over May ‘01) in view of Stenton and Errichiello (US 4255065).
Regarding claim 1, May ‘019 teaches a dispenser for dispensing a flowable material, the dispenser comprising: a container (10) having an outer wall (16) and membrane (34) collectively defining a first chamber configured to contain the flowable material, the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane (Fig. 5); and a fracturing mechanism (46) operably connected to the container.
May ‘019 does not teach that the fracturing mechanism has an extending member projecting from the outer wall of the container, the extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending member, the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser, wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall.
Stenton teaches a fracturing mechanism (121) that has an extending member projecting from the outer wall of a container (104), the extending member having a projection (124) positioned proximate the membrane, wherein in response to deflection of the extending member, the projection deflects the outer wall (108) proximate a plug (112) to create an opening configured to allow the flowable material to pass therethrough and from the dispenser the extending member has a cut-out 
Errichiello teaches a living hinge (18, 20) with cutout portions (22, 24) formed on opposite sides.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism that has an extending member projecting from the outer wall of the container, the extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending member, the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the flowable material to pass therethrough and from the dispenser wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge as taught by Stenton for the purpose of providing a fracturing mechanism that is also capable of applying pressure  to force liquid out of the first chamber (Stenton, col. 1, ll. 63-67) .
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the first hinge of Stenton such that the cut-out portion is in an underside of the extending member and facing the outer wall in light of Errichiello’s teaching of forming living hinges by forming cutouts on opposing sides of the material.
It is noted that in adding the fracturing member of Stenton to the device of May ‘019, the projection would be positioned proximate the membrane and deflect the wall proximate the membrane because the projection would need to apply pressure in the same place as the fracturing mechanism of May ‘019.

Regarding claim 3, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the projection has a length that extends beyond the membrane. It is noted that the projection of Stenton has a base that is wider than the end that deflects the outer body. As the membrane of May ‘019 is very thin (0.02-0.625 inches, May ‘019, col. ¶69), the projection would necessarily extend beyond that.
Regarding claim 4, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the projection has a contoured surface, the contoured surface deflecting the outer wall in response to the deflection of the extending member.  Applicant is reminded that the definition of "contoured" is "having been molded into a specific shape, especially one designed to fit into something else". The projection 124 of Stenton has been molded into a specific shape.
Regarding claim 5, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the projection is dimensioned such that in response to deflection of the extending member, a central portion of the projection engages and deflects the outer wall proximate where the membrane meets the outer wall (Stenton Fig. 14B, shows the center point of projection 124 engaging the outer wall).
Regarding claim 8, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the extending member has a first segment and a second segment, the first segment projecting from the outer wall (See annotated Fig. 11 of Stenton below).

    PNG
    media_image1.png
    534
    504
    media_image1.png
    Greyscale

Regarding claim 9, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 8 wherein the dispenser has a longitudinal axis, the second segment extending generally parallel to the longitudinal axis (Stenton, Fig. 11), wherein the second segment has a rib (Stenton, 125) depending therefrom, the depending rib being capable of further deflecting the outer wall of the container to force the flow able material through the membrane (Stenton, col. 10, ll. 36-38).
Regarding claim 13, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the fracturing mechanism comprises a first fracturing mechanism and a second fracturing mechanism, the first fracturing mechanism and the second fracturing mechanism positioned 
Regarding claim 14, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the membrane extends from the outer wall at an angle (May ‘019 Fig. 3).
Regarding claim 15, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 14 wherein the angle is in the range from 19° to 25° (May ‘019, ¶55).
Regarding claim 16, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the weld seam has a thickness in the range of .0003 inches to .015 inches (May ‘019, ¶69).
Regarding claim 18, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 wherein the outer wall defines a second chamber (May ‘019, 20) positioned adjacent to the membrane, the second chamber defining an opening (May ‘019, 24), wherein the flowable material passes through the membrane and into and from the second chamber.
Regarding claim 19, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 18 further comprising an applicator (May ‘019, 49) positioned in the opening of the second chamber, the flowable material being dispensed onto a receiving surface from the applicator.
Regarding claim 21, May ‘019 teaches a dispenser for dispensing a flow able material, the dispenser comprising: a container (10) having an outer wall (16) and membrane (34) collectively defining a first chamber (18) configured to contain the flowable material, the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane; and a fracturing mechanism (46) operably connected to the container.
May ‘019 does not teach that the fracturing mechanism has a first extending member and a second extending member, the first extending member and the second extending member positioned on the container in opposed relation, each extending member having a projection positioned proximate 
Stenton teaches a fracturing mechanism that has a first extending member (121) and a second extending member (121), the first extending member and the second extending member positioned on the container in opposed relation (Fig. 11), each extending member having a projection (124) positioned proximate the membrane, wherein in response to deflection of the extending members towards one another, the projection deflects the outer wall (108) proximate a plug (112) to create an opening configured to allow the flowable material to pass therethrough and from the dispenser wherein the extending members have a cut-out portion (122) proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall.
Errichiello teaches a living hinge (18, 20) with cutout portions (22, 24) formed on opposite sides.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism that has a first extending member and a second extending member, the first extending member and the second extending member positioned on the container in opposed relation, each extending member having a projection positioned proximate the membrane, wherein in response to deflection of the extending members towards one another, the projections deflect the outer wall 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the first hinge of Stenton such that the cut-out portion is in an underside of the extending member and facing the outer wall in light of Errichiello’s teaching of forming living hinges by forming cutouts on opposing sides of the material.
Regarding claim 22, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 21 wherein the projections (Stenton 124) are spaced from the outer wall prior to deflection of the extending members (Stenton, col. 10, ll. 8-10).
Regarding claim 23, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 21 wherein the projections have a length that extend beyond the membrane, and wherein the projections have a contoured surface, the contoured surface deflecting the outer wall in response to the deflection of the extending member. It is noted that the projection of Stenton has a base that is wider than the end that deflects the outer body. As the membrane of May ‘019 is very thin (0.02-0.625 inches, May ‘019, col. ¶69), the projection would necessarily extend beyond that. Applicant is reminded that the definition of "contoured" is "having been molded into a specific shape, especially one designed to fit into something else". The projection 124 of Stenton has been molded into a specific shape.
Regarding claim 25, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 21 wherein the extending members have a first segment and a second segment, the first segment projecting from the outer wall (see annotated Fig. 11 of Stenton above).

Regarding claim 29, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 25 wherein the container has a distal end and the second segments of the extending members extend past the distal end of the container (Stenton, Fig. 14E).
Regarding claim 33, May ‘019 teaches a dispenser comprising: a first container (310) having an outer wall and membrane (334) collectively defining a first chamber configured to contain a first flowable material (M2), the membrane having a thickness (t1) and a weld seam (40), the weld seam having a thickness (t2) less than the thickness of the membrane, the first container further having a fracturing mechanism (46) operably connected to the first container and, a second container (311) configured to hold a second flowable material, the second container operably associated with the first container wherein the second container is contained within the first container (Fig. 28), wherein the second container is rupturable and configured such that the second flowable material can mix with the first flowable material to form a mixture in the first chamber (¶82).
May ‘019 does not teach that the fracturing mechanism has an extending member projecting from the outer wall of the first container, the extending member having a projection positioned proximate the membrane; and wherein in response to deflection of the extending member, wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge, wherein the cut-out portion is in an underside of the extending member and facing the outer wall; the projection deflects the outer wall proximate the membrane wherein the weld seam 
Stenton teaches a fracturing member that has an extending member (121) projecting from the outer wall of the first container, the extending member having a projection (124, 125) positioned proximate a plug (112) wherein the extending member has a cut-out portion (122) proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge.
Errichiello teaches a living hinge (18, 20) with cutout portions (22, 24) formed on opposite sides.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the fracturing mechanism of May ‘019 with a fracturing mechanism has an extending member projecting from the outer wall of the first container, the extending member having a projection positioned proximate the membrane; wherein the extending member has a cut-out portion proximate an end of the extending member that projects from the outer wall, the cut-out portion defining a first hinge wherein the extending member deflects about the first hinge and wherein in response to deflection of the extending member, the projection deflects the outer wall proximate the membrane wherein the weld seam fractures creating an opening through the membrane configured to allow the mixture to pass therethrough and from the dispenser as taught by Stenton for the purpose of providing a fracturing mechanism that is also capable of applying pressure  to force liquid out of the first chamber (Stenton, col. 1, ll. 63-67). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the first hinge of Stenton such that the cut-out portion is in an underside of the extending member and facing the outer wall in light of Errichiello’s teaching of forming living hinges by forming cutouts on opposing sides of the material.

Regarding claim 35, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 33 wherein force is applied to the second container through the first container to fracture the second container to form the mixture (May ‘019 ¶82).
Regarding claim 40, the combination of May ‘019 and Stenton teaches the dispenser of claim 33 wherein the extending member is dimensioned such that in response to deflection of the extending member, the extending member deflects the outer wall wherein force is applied to the second container through the first container to rupture the second container (rib 125 of Stenton is capable of applying pressure to the second container of May ‘019).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over May ‘019, Stenton and Errichiello as applied to claim 1 above, and further in view of Mainwaring (US 6779657).
Regarding claim 20, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 1 but does not teach that the dispenser is formed of a predetermined amount of polyvinylidene fluoride.
Mainwaring teaches a dispenser (10 and 26) formed of a predetermined amount of polyvinylidene fluoride (col. 9, II. 31-43).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the dispenser of May ‘019, Stenton and Errichiello of a predetermined amount of polyvinylidene fluoride as taught by Mainwaring, wherein doing so would merely have been a matter of selecting a material known to be suited for the intended purpose of forming a dispenser.
Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over May ‘019, Stenton and Errichiello as applied to claim 33 above, and further in view of May (US 7581899, hereinafter May ‘899).
Regarding claim 36, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 33 wherein the first container defines a second chamber (May ‘019, to the left of membrane 334a in Fig.  28) adjacent the membrane.
May ‘019 does not teach that the dispenser further comprises a third flowable material positioned in the second chamber, the third flowable material configured to mix with the first flowable material and the second flowable material.
May ‘899 teaches a third material (970) positioned in a second chamber (933), the third flowable material configured to mix with the first flowable material and the second flowable material.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of May ‘019, Stenton and Errichiello with a third material positioned in the second chamber as taught by May '899 for the purpose of providing another material.
Regarding claim 37, the combination of May ‘019, Stenton, Errichiello and May ‘899 teaches the dispenser of claim 36 wherein an applicator (May ‘899, 958) is positioned in the second chamber, the applicator being impregnated with an additional material (May ‘899, col. 20, ll. 2-6), the additional material configured to mix with the first flowable material and the second flowable material and the third flowable material.
Regarding claim 38, the combination of May ‘019, Stenton and Errichiello teaches the dispenser of claim 33 wherein the first container defines a second chamber (May ‘019, to the left of membrane 334a in Fig.  28) adjacent the membrane, wherein an applicator (May ‘019, 49) is positioned in the second chamber.

May ‘899 teaches an applicator (958) being impregnated with an additional material (col. 20, ll. 2-6), the additional material configured to mix with a mixture.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the applicator of May ‘019 such that it was being impregnated with an additional material, the additional material configured to mix with the mixture as taught by May ‘899 for the purpose of providing an additional material.

Allowable Subject Matter
Claim 31 is allowed.
Claims 10-12, 17, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive.
Applicant argues that it is improper to combine May ‘019 and Stenton because May ‘019 does not teach a fracturing mechanism. 
In response, it is noted that element 46 of May ‘019 transfers the pressure applied by the user to the membrane to fracture it. Element 46 therefore meets the broad limitation of a “fracturing mechanism”.

In response, it is noted that both May ‘019 and Stenton are directed to sealed reservoirs that are opened when a user applies pressure to break the seal. They are within the same field of art and one of ordinary skill in the art would be able to look to the teachings of both references.
Applicant argues that the inventor of May ‘019 was not motivated to make such a combination at the time of invention.
In response, it is noted that the determination of obviousness is not based on the motivations of a particular inventor, but rather what a hypothetical person having ordinary skill in the art would see as obvious.
Applicant argues that there is no convincing line of reasoning with some rational underpinning as to why one skilled in the art would seek to combine May ‘019 and Stenton.
In response, it is noted that the rejection of claim 1 sets forth the line reasoning for combining May ‘019 and Stenton: providing the May ‘019 device with a fracturing mechanism that is also capable of applying pressure to force liquid out of the first chamber.
Applicant argues that Stenton does not teach a cutout portion in an underside of the extending member and facing the outer wall.
In response, attention is directed to the newly cited Errichiello reference, which teaches that it is conventional to form a living hinge by forming a cutout on opposite sides of the material.
Applicant argues that Stenton does not teach that the projection is spaced from the wall.
In response, it is noted that Fig. 14A shows projection 124 spaced away from the wall.
Applicant argues that Stenton does not teach that the projection has a contoured surface.
In response, it is noted that projection 124 of Stenton is curved and therefore “contoured”.

Applicant argues that the combination of May ‘019 and Stenton would not result in the extending members extending past the distal end of the container.
In response, it is noted that Stenton shows the extending members extending past the distal end of the container. One of ordinary skill would be able to adjust the size of the Stenton extending members to maintain that relation with the May ‘019 device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754